          Case 2:19-cv-00287-JAD-GWF Document 14 Filed 05/29/19 Page 1 of 3



 1   MELANIE A. HILL, ESQ.
     Nevada Bar No. 8796
 2   MELANIE HILL LAW PLLC
     520 S. 7th Street, Suite A
 3   Las Vegas, NV 89101
     Tel: (702) 362-8500
 4   Fax: (702) 362-8505
     Email: Melanie@MelanieHillLaw.com
 5   Attorney for Plaintiff Rina K. P. Bobiles
 6
 7
                                   UNITED STATES DISTRICT COURT
 8
                                          DISTRICT OF NEVADA
 9
     RINA K. P. BOBILES, an individual and                Case No. 2:19-cv-00287-JAD-GWF
10   resident of Nevada,                                 Case No.: 2:19-cv-00287-JAD-GWF
                                                                 ORDER GRANTING
11                           Plaintiff,                  MOTION TO EXTEND DEADLINE
12                                                       TO FILE AMENDED COMPLAINT
     v.
13                                                       (First Request)
     LAS VEGAS REVIEW-JOURNAL, INC., a
14   Delaware Corporation, GATEHOUSE
     MEDIA LLC, a Delaware Corporation,                               ECF No. 14
15   STEPHENS MEDIA, LLC, a Nevada Limited
     Liability Company, DOES I through X; and
16   ROE BUSINESS ENTITIES I through X,
     inclusive,
17
                            Defendants.
18
19
             NOW COMES the Plaintiff, RINA K. P. BOBILES (“Plaintiff” or “Ms. Bobiles”), by and
20
     through her attorneys, Melanie A. Hill and Melanie Hill Law PLLC, a hereby files a Motion to
21
     Extend Deadline to Amend Complaint for one week until June 5, 2019. This is the first request to
22
     extend the deadline to file an Amended Complaint.
23
             Counsel for Plaintiff needs additional time to confer with the Plaintiff and was sick all week
24
     and remains ill and has been unable to finish preparing Plaintiff’s Amended Complaint.
25
             Counsel for Plaintiff thought she sent an email requesting a stipulation to extend the deadline
26
     to the end of the week, June 2, 2019, to counsel for Defendants, but upon further review realized that
27
     the email was never sent. Counsel sent the extension request email to counsel for Defendants
28

                                                      –1–
                        MOTION TO EXTEND DEADLINE TO FILE AMENDED COMPLAINT
       Case 2:19-cv-00287-JAD-GWF Document 14 Filed 05/29/19 Page 2 of 3



 1   tonight and will file a stipulation if the parties can come to an agreement on an extension. If a

 2   stipulation can be agreed upon and filed, Plaintiff will file the stipulation and withdraw this motion.

 3          This deadline to amend the complaint was set pursuant to the parties agreement by stipulation

 4   and court’s order thereon to allow Plaintiff to file an Amended Complaint by today, May 29, 2019,

 5   and the parties agreement that the Defendants Motion to Dismiss would be withdrawn to allow for

 6   the Amended Complaint to be filed. [ECF Nos. 12 and 13].

 7          The parties stipulated to the withdraw of the Motion to Dismiss and allow Plaintiff to amend

 8   the complaint so that Plaintiff could address the arguments raised in the Motion to Dismiss and

 9   revise the Complaint to avoid the need to litigate the issues that the parties can resolve informally or

10   by amendment of the complaint and streamline any further motion practice, if necessary.

11          This requested extension is not for purposes of delay, but to allow for the availability of

12   counsel who is ill.

13          Based on the foregoing, Plaintiff respectfully requests that the Court extend Plaintiff’s

14   deadline to file her amended complaint one week until June 5, 2019.

15          DATED this 29th day of May, 2019.

16
                                                           MELANIE HILL LAW PLLC
17
18                                                         /s/ Melanie A. Hill
                                                           MELANIE A. HILL, ESQ.
19                                                         Nevada Bar No. 8796
                                                           520 S. 7th Street, Suite A
20                                                         Las Vegas, NV 89101
                                                           Tel.    (702) 362-8500
21                                                         Fax: (702) 362-8505
                                                           Email: Melanie@MelanieHillLaw.com
22                                                         Attorney for Plaintiff Rina K. P. Bobiles
23                                           ORDER
24       Good cause appearing, IT IS HEREBY ORDERED that the motion [ECF No. 14] is
     GRANTED. Plaintiff's deadline to file her amended complaint is extended to June 5, 2019.
25
26
27                                                              _______________________________
                                                                U.S. District Judge Jennifer A. Dorsey
28                                                              Dated: May 30, 2019
                                                                Nunc pro tunc to May 29, 2019
                                                      –2–
                           MOTION TO EXTEND DEADLINE TO FILE AMENDED COMPLAINT
